DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments in the Request for Continued Examination, filed September 7, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection) 
Claims 1, 4, 12-22 and 25-46 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2005/0215561) in view of Pinney et al. (US 2002/0018800). The rejection is maintained and further applied to claims 47-48. 
Ghosh et al. disclose tablets comprising a combination of cellulose polymers. The films deliver active agents to the oral cavity. The cellulose polymers include hydroxypropyl methylcellulose (Methocel®) with different viscosities (paragraph 0047). The compositions are used to treat nicotine addiction (paragraph 0029).  An example comprises 2% Methocel K100LV (100 mPa.s) and 0.50% Methocel K4M (4,000 mPa.s) (Example 4).  In some embodiments, the dosage forms of the present invention are in the form of tablets. In one aspect, the tablets are film coated (paragraph 0017).  Examples of tablets are co-compressed tablets, e.g., "tablet-in-tablet" and matrix 
Ghosh et al. differ from the instant claims insofar as it does not specifically disclose a lozenge or nicotine but does disclose treating nicotine addiction.
Pinney et al. disclose nicotine delivery systems. The dosage forms include lozenges and are two stage medicine delivery systems. The initial and second doses are capable of achieving a rapid pharmacological effect and a prolonged pharmacological effect, respectively. The two-stage medicine delivery system preferably delivers a craving reduction substance, such as nicotine, in which case, the rapid and prolonged pharmacological effects include a rapid and prolonged craving reduction. The dosage forms comprise a buffering agent which increase the pH level in a user’s mouth to facilitate absorption of the medicine when the delivery system is placed in the user’s mouth (Abstract). Nicotine salts are used and include nicotine polacrilex (paragraph 0073).  Preferably, a buffer is also mixed into the base material so that the buffer remains releasable to elevate a pH level and facilitate transmucosal absorption of the loading and maintenance compounds within the user's mouth when the base material is 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the polymer systems of Ghosh et al. and formulated a lozenge to deliver the nicotine of Pinney et al. motivated by the desire to use a formulation that releases the active ingredient and is suitable for treating nicotine addiction.   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added a buffering agent such as sodium bicarbonate or dipotassium phosphate to the formulations of Ghosh et al. motivated by the desire to uniformly and continually release the therapeutically active ingredient.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added the two phase system to the composition of Ghosh et al. motivated by the desire to add a sustained release component to the films to provide not only rapid release but also release over a longer period of time to reduce craving when nicotine is used as the active. 

In regards to new claims 47-48, nicotine would be the active agent in the composition to fight nicotine addiction. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Therefore it would be in the relative skill of one of ordinary skill in the art to have adjusted the amount of nicotine polacrilex to between about 5 mg to about 25 mg to achieve the desired therapeutic effect when used in different delivery systems.

Response to Arguments
The Examiner submits that Pinney et al. cure the deficiencies of Ghosh by disclosing nicotine actives. Pinney discloses that actives may be used to deliver a craving reduction substance, such as nicotine. Nicotine salts are used and include nicotine polacrilex (paragraph 0073). It is further disclosed that nicotine polacrilex is the main active used in nicotine gums (paragraph 0024), which indicates that nicotine polacrilex may also be used for single nicotine action. Therefore Pinney suggests nicotine polacrilex as a single active agent. In regards to new claims 47-48, nicotine 


Conclusion
Claims 1, 4, 12-22 and 25-48 are rejected. 
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/
Primary Examiner, Art Unit 1612